Citation Nr: 1039829	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-08 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether there was clear and unmistakable error in the rating 
decision of August 1967, denying service connection for residuals 
of a pilonidal cyst.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and H. H. 

ATTORNEY FOR THE BOARD

Russell P. Veldenz



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1965 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 


FINDING OF FACT

In a rating decision in August 1967, the RO denied the claim of 
service connection for residuals of a pilonidal cyst; after the 
Veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the rating decision, and the 
rating decision of August 1967 became final and the rating 
decision did not involve an error of fact or of law that was 
outcome determinative.


CONCLUSION OF LAW

The unappealed August 1967 rating decision which denied service 
connection for residuals of a pilonidal cyst did not contain 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (2010).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

On the claim of clear and unmistakable error in a rating decision 
in August 1967 by the RO, denying service connection for 
residuals of a pilonidal cyst, the VCAA does not apply.  Parker 
v. Principi, 15 Vet. App. 407 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Clear and Unmistakable Error

An individual whose VA claim has been adjudicated by an RO has 
one year after the issuance of written notification in which to 
initiate an appeal to the Board by filing a notice of 
disagreement.  If no appeal is filed, the decision is final, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Such 
a final decision may, however, be reversed or amended where 
evidence establishes that it was a product of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).

A final and binding RO decision will be accepted as correct in 
the absence of clear and unmistakable error.  Where the evidence 
establishes such an error, the prior decision will be reversed or 
amended and it will have the same effect as if the corrected 
decision had been made on the same date as the reversed or 
amended decision.  38 C.F.R. § 3.105(a).




Clear and unmistakable error is defined as follows: Either the 
correct facts, as they were known at the time, were not before 
the adjudicator or the statutory provisions extant at the time 
were incorrectly applied.  It is the sort of error, which had it 
not been made, would have manifestly changed the outcome at the 
time it was made.  It is an undebatable error, so that it can be 
said the reasonable minds could only conclude that the original 
decision was fatally flawed.  A determination that there was 
clear and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  

If a claimant wishes to reasonably raise clear and unmistakable 
error there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  Neither a 
claim alleging improper weighing and evaluating of the evidence 
in a previous adjudication, nor general, non- specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Fugo v. Brown, 6 
Vet. App. 40 (1993).

Facts 

The service treatment records show that in April 1967 the Veteran 
had an infected pilonidal (in-grown hair) cyst, which was 
excised.  Recovery was uneventful and he was returned to duty.

After service in May 1967, the Veteran filed a claim of service 
connection for removal of a cyst.  The Veteran did not list any 
post-service treatment.





In a rating decision in August 1967, the RO denied service 
connection for removal of a cyst.  The service treatment records 
were the only evidence of record.  In its determination, the RO 
referred to the removal of an in-grown hair (cyst) in service in 
April 1967.  The RO also referred to the separation examination 
in January 1967, which showed no disability.  The RO denied the 
claim because "removal of a cyst was not shown by the evidence 
of record."  

In a letter in August 1967, mailed to the Veteran's address of 
record, the same address he listed on the claim he filed in May 
1967, the RO notified the Veteran of the rating decision and of 
his appellate rights.  The letter was not returned by the postal 
service as undeliverable.   The Veteran did not initiate an 
appeal of the rating decision by filing a notice of disagreement. 

In April 2008, the Veteran applied to reopen the claim of service 
connection for residuals of a pilonidal cyst.  In a rating 
decision in August 2008, the RO granted service connection for a 
painful scar, resulting from the excision of the pilonidal cyst.  

Veteran's Argument 

The Veteran argues that the rating decision in August 1967 by the 
RO contained clear and unmistakable error in denying service 
connection for residuals of a pilonidal cyst because the RO 
relied on the separation examination in January 1967, which 
showed no disability and which preceded the removal of the cyst 
in April 1967.  

The Veteran argues that he never received notice of the rating 
decision of August 1967, denying the claim of service connection 
for residuals of a pilonidal cyst. 

The Veteran argues that he was not afforded a VA examination when 
he filed his claim in 1967.   




In statements and in testimony since 2008, the Veteran and his 
spouse have stated that the Veteran had problems with fetid 
drainage from a sinus tract at the site of cyst since service.  
The Veteran stated that the scar was painful when he filed his 
claim in 1967 as it is currently. 

Analysis

In a rating decision in August 1967, the RO denied service 
connection for removal of a cyst.  In a letter in August 1967, 
mailed to the Veteran's address of record, the same address he 
listed on the claim he filed in May 1967, the RO notified the 
Veteran of the rating decision and of his appellate rights.  The 
letter was not returned by the postal service as undeliverable.   
The Veteran did not initiate an appeal of rating decision and the 
rating decision became final on the evidence then of record by 
operation of law and is accepted as correct in the absence of 
clear and unmistakable error.  38 U.S.C.A. § 7105(c).

The Veteran testified that he never received notice of the rating 
decision of August 1967, denying the claim of service connection 
for residuals of a pilonidal cyst.  There is a legal presumption 
of administratively regularity that VA properly discharged its 
official duties by mailing notice of the rating determination and 
of the right to appeal to the Veteran at the last known address 
of the Veteran.   The presumption is rebuttal by clear evidence 
to the contrary.  

In this case, the VA sent a letter to the Veteran, notifying him 
of the adverse determination and of his appellate rights, to the 
same address as the one the Veteran listed in his claim and there 
is no evidence that the Veteran advised VA of a different address 
before August 1967.  And the letter was not returned to VA as 
undeliverable by the postal service.  






Accordingly, the Board finds that the Veteran was properly 
notified of the adverse determination and of his appellate 
rights, and the mere allegation of nonreceipt by the Veteran does 
not constitute the clear evidence required to rebut the 
presumption of administratively regularity that VA properly 
discharged its official duties by providing notice of the rating 
decision and notice of appellate rights to the Veteran at the 
last known address of the Veteran.  See Jones v. West, 12 Vet. 
App. 98, 101 (1998) (a presumption of regularity attaches to the 
mailing of notice to the latest address of record).  

Therefore, there is a legal presumption that the Veteran was 
properly notified of the rating decision of August 1967 and of 
his right to appeal.  For this reason, the rating decision in 
August 1967 became final.  38 C.F.R. § 3.104(a) (A decision of a 
duly constituted agency of original jurisdiction (RO) shall be 
final and binding as to conclusions based on the evidence on file 
at the time VA issues written notification.).

As the rating decision became final it is accepted as correct in 
the absence of clear and unmistakable error.  38 C.F.R. 
§§ 3.104(a) and 3.105(a). 

In statements and in testimony since 2008, the Veteran and his 
spouse have stated that the Veteran had problems with fetid 
drainage from a sinus tract at the site of cyst since service.  
The Veteran stated that the scar was painful when he filed his 
claim in 1967 as it is currently.  

In order that a factual error rises to the level of clear and 
unmistakable error, the error must have been made on the record 
as it existed in August 1967 at the time of the challenged 
adjudication.  At the time of the rating decision in August 1967, 
there was no evidence of a fetid drainage from a sinus tract at 
the site of cyst or of a painful scar.  Therefore the statements 
and testimony of the Veteran and of his spouse since 2008 cannot 
be the basis to establish facts that were not known at the time 
of the rating decision in August 1967 and cannot be the basis for 
finding clear and unmistakable error of fact.  Russell at 313-
314.


The Veteran argues that the rating decision in August 1967 by the 
RO contained clear and unmistakable error in denying service 
connection for residuals of a pilonidal cyst because the RO 
relied on the separation examination in January 1967, which 
showed no disability and which preceded the removal of the cyst 
in April 1967.

The record shows that in the rating decision of August 1967, the 
RO first referred to the removal of an in-grown hair (cyst) in 
service in April 1967.  The RO noted that the wound was packed 
open and that the Veteran had an uneventful recovery.  The RO 
also referred to the separation examination in January 1967, 
which showed no disability.  The RO denied the claim because 
"removal of a cyst was not shown by the evidence of record."

The evidence of record at the time of the rating decision in 
August 1967 consisted solely of the service treatment records.   
The RO did note that a cyst was removed in service in April 1967 
and that the Veteran had an uneventful recovery, which were the 
correct facts as the facts were known at the time as shown by the 
service treatment records.  The RO also referred to the 
separation examination in January 1967 in which no disability was 
shown, which was also factual correct as the facts were known at 
the time on the basis of the service treatment records.  While 
the RO did not list the events in chronological order, it does 
not follow the correct facts were not before the RO.  And 
evidence of a fetid discharge from a sinus tract at the site of 
the cyst or a painful scar was not shown in the service treatment 
records and therefore these facts were not before the RO at the 
time of the rating decision is August 1967. 

While the rating decision was not a model of clarity, as to the 
facts, the correct facts as the facts were known at the time were 
before the RO and the Board does not find a clear and 
unmistakable error of fact. 





As for the RO's determination, applying the law to the facts, 
that the "removal of a cyst was not shown by the evidence of 
record" and service connection was therefore denied, raises the 
question of whether the law extant at the time was properly 
denied.  

Under 38 U.S.C.A. § 1110 (formerly § 310 in 1967), VA will pay 
compensation for a disability resulting from personal injury 
suffered or disease contracted in line of duty.  As a matter of 
statutory construction, the term "disability" in 38 U.S.C.A. 
§ 1110 (formerly § 310 in 1967) when read in conjunction with 
38 U.S.C.A. § 1155 (formerly § 355 in 1967) refers to impairment 
of earning capacity.  Stated differently, an in-service injury 
alone, in this case, removal of a pilonidal cyst, is not enough 
to establish service connection.  There must have been a current 
disability resulting from the removal of a pilonidal cyst in 
service.  

As there was no evidence of a current disability at the time of 
the rating decision in August 1967 as shown by the service 
treatment records, resulting from removal of the pilonidal cyst 
in service, there was no legal basis to grant service connection 
under 38 U.S.C.A. § 1110 (formerly § 310 in 1967).   

Although the RO inartfully drafted the reason for denying the 
claim, which was confusing at best, there were no facts as the 
facts were known at the time that would have changed the outcome.  
In other words, there was no evidence of a disability, impairment 
of earning capacity, resulting from the removal of the cyst.  If 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and unmistakable.  
Even assuming that the RO denied the claim for the wrong reason, 
that is, negating the removal of the cyst, based on the evidence 
of record at the time, it cannot be said that the RO would have 
manifestly changed the outcome of its decision, considering the 
fact that a cyst was removed in service.    And even if it were 
debatable whether or not there was evidence of a disability, it 
is not possible to succeed in showing that the result would have 
been manifestly different, that is, nothing to compel a 
conclusion, to which reasonable minds could not differ, that 
service connection was warranted. 


Unlike the facts of record at the time of the rating decision in 
August 2008, when the RO granted service connection for a scar, 
resulting from the pilonidal cyst in service, that is, a painful 
scar and an open cut, which is factual distinct from the facts as 
the facts were known at the time of the rating decision in August 
1967..  

To the extent that the Veteran's argument implies that the claim 
of service connection should have been granted based solely on 
the evidence in the record in 1967, the Board finds that this is, 
in essence, a claim that the VA improperly weighed or evaluated 
the evidence.  A claim of clear and unmistakable error on the 
basis that previous adjudication had improperly weighed and 
evaluated the evidence does not rise to the stringent definition 
of clear and unmistakable error.  Fugo at 44. 

The Board finds that the determination by the RO in the rating 
decision in August 1967 was based on the correct facts as the 
facts were known at the time and that the law extant at the time 
did not compel a different outcome.  Therefore, the Board 
concludes that there was no clear and unmistakable error of fact 
or of law in the rating decision in August 1967 by the RO.  For 
the above reasons, the Board finds that rating decision in August 
1967 by the RO, denying service connection for residuals of 
pilonidal cyst, remains final.


ORDER

The rating decision in August 1967 by the RO, denying service 
connection for residuals of a pilonidal cyst, did not contain 
clear and unmistakable error of fact or of law, and the appeal is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


